Velocity Express Corporation 8-K Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF In re _Velocity Express Corporation Case No. _09-13294 Reporting Period:_September 27, 2009 - October 24, 2009 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. Document Explanation REQUIRED DOCUMENTS Form No. Attached Attached Schedule of Cash Receipts and Disbursements MOR-1 Yes Bank Reconciliation (or copies of debtor's bank reconciliations) Copies of bank statements Cash disbursements journals MOR-1 (Cont) Yes Statement of Operations MOR-2 Yes Balance Sheet MOR-3 Yes Status of Postpetition Taxes Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 Yes Listing of aged accounts payable MOR-4 Yes Accounts Receivable Reconciliation and Aging MOR-5 Yes Debtor Questionnaire MOR-5 Yes I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. Signature of Debtor Date Signature of Joint Debtor Date Signature of Authorized Individual* Date Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In reVelocity Express Case No. 09-13294 Debtor Reporting Period: September 27, 2009 - October 24, 2009 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS CURRENT MONTH CUMULATIVE FILING TO DATE OPER. PAYROLL TAX OTHER ACTUAL PROJECTED ACTUAL PROJECTED RECEIPTS CASHSALES ACCOUNTS RECEIVABLE LOANS AND ADVANCES SALEOFASSETS OTHER(Transfer from Canadian sub) TRANSFERS(FROMDIP ACCTS) TOTALRECEIPTS DISBURSEMENTS NET PAYROLL PAYROLL TAXES SALES, USE, & OTHER TAXES INVENTORY PURCHASES SECURED/ RENTAL/ LEASES INSURANCE ADMINISTRATIVE SELLING OTHER(ATTACHLIST) OWNER DRAW TRANSFERS (TO DIP ACCTS) PROFESSIONAL FEES U.S. TRUSTEEQUARTERLY FEES COURT COSTS TOTAL DISBURSEMENTS - NET CASH FLOW -2,332,022.11 -9,171,513.07 -318,903.34 -1.00 -1,888,588.86 (RECEIPTS LESS DISBURSEMENTS) THE FOLLOWING SECTION MUST BE COMPLETED DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES:(FROM CURRENT MONTHACTUAL COLUMN) TOTAL DISBURSEMENTS LESS:TRANSFERS TO DEBTOR IN POSSESSIONACCOUNTS PLUS:ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES(i.e. from escrow accounts) $ TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES MOR 1 In reVelocity Express Case No. 09-13294 Reporting Period: September 27, 2009 - October 24, 2009 VELOCITY EXPRESS CORPORATION AND SUBSIDIARIES CONSOLIDATING STATEMENTS OF OPERATIONS Month Ended October 24, 2009 (Unaudited) (Amounts in thousands) Month Ended October 24, 2009 Revenue $ Cost of services Depreciation Gross profit Operating expenses: Occupancy Selling, general and administrative Restructuring and Reorganization costs Depreciation and amortization Total operating expenses Loss from operations ) Other income (expense): Interest expense, net ) Loss before income taxes ) Income taxes - Net loss $ ) MOR 2 In reVelocity Express Case No. 09-13294 Reporting Period: September 27, 2009 - October 24, 2009 VELOCITY EXPRESS CORPORATION AND SUBSIDIARIES CONDENSED BALANCE SHEET (Unaudited) (Amounts in thousands) October 24, ASSETS Current assets: Cash $ Accounts receivable, net of allowance of $520 Accounts receivable - other Prepaid workers' compensation and auto liability insurance Other prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Other assets Total assets $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Trade accounts payable $ Accrued wages and benefits Accrued legal and claims Accrued insurance and claims Accrued interest Other accrued liabilities Revolving line of credit Current portion of long-term debt Total current liabilities Long-term debt, less current portion Accrued insurance and claims Other long-term liabilities Commitments and contingencies Total shareholders' deficit ) Total liabilities and shareholders' deficit $ MOR 3 Post Petition Description Liabilities Current Portion - Cap Lse-Pmt Chase - AP Outstanding Checks Chase - IC Pay Outstanding Chase - Clayton IC Pay IC Payables-System AP-System AP-Manual Accruals Accrued Payroll Expense Chase - Payroll Outstanding Accrued Commissions Accrued Vacation Pay Accrued FICA Tax Accr Fed Unemployment Tax Accr State & Local Unemploymen Accrued Withholding - SDI Flexible Spending HSA Accrued Local Withholding 401A Withholding Garnishment Payable Accrued Sales Tax Accrued Taxes - Other Accrued Interest Accrued Cargo Claims IC driver deductions - Other Accrued IC Medical Insurance Accrued Benefits IC Occ Accid Injury Plan Accrued Insurance, Captive Accrued Legal Fees Accrued Liabilities - Accrued Rent Revolving Line of Credit Cap Lease Oblig-Copiers/Furn Other Long-Term Liabilities MOR 4 In reVelocity Express Case No. Case No. 09-13294 Debtor Reporting Period: Reporting Period: September 27, 2009 - October 24, 2009 ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Reconciliation Amount Total Accounts Receivable at the beginning of the reporting period + Amounts billed during the period - Amounts collected during the period - Credit memos + finance charges Total Accounts Receivable at the end of the reporting period Accounts Receivable Aging Amount 0 - 30 days old 31 - 60 days old 61 - 90 days old 91+ days old Total Accounts Receivable Amount considered uncollectible (Bad Debt) ) Accounts Receivable (Net) DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1.Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, provide an explanation below. X 2.Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 2.Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3.Have all postpetition tax returns been timely filed?If no, provide an explanation below. X 4.Are workers compensation, general liability and other necessary insurance coverages in effect?If no, provide an explanation below. X Funds are disbursed from disbursement accounts which are funded by the debtor in possession account MOR 5
